DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cullinane et al., Us Pg. Pub. No. (2014/0156133) referred to hereinafter as Cullinane in view of Katz et. Al., US Pg. Pub. No. (2020/0103980) referred to hereinafter as Katz in further view of Li et al., US Pg. Pub. No. (2018/0229692) referred to hereinafter as Li.
As per claims 1-2, Cullinane teaches a method for controlling a driving condition component of an autonomous vehicle, comprising determining , while the vehicle is operating in an autonomous mode, current conditions limit visibility for a human occupant of the vehicle, (see at least Para 5-9, 22-23, 36-41, 57, 62-63); and enabling the driving condition component to mitigate the current conditions prior to the human occupant switching from the autonomous mode to the manual mode (see at least Para 5-9, 22-23, 36-41, 57, 62-63).  Cullinane does not expressly teach predicting whether the driver will enable a 
Li teaches automatic operation of the driving condition in response to the current conditions being disabled during the autonomous mode, and  enabling the driving condition component to mitigate the current conditions prior to the human occupant switching from the autonomous mode to the manual mode (see at least abstract, Para 1-10, 13-18 and 24-31).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to 
 As per claim 3, Cullinane teaches a method of claim 1, further comprising determining the current conditions based on at least one of an internal climate sensor, an external climate sensor, weather data, an internal vision sensor, an external vision sensor, or a combination thereof (see at least Para 5-9, 22-23, 36-41, 57, 62-63).
As per claim 4, Cullinane teaches a method of claim 1, in which the current conditions that limit the driver's visibility comprise at least one of rain, snow, foggy windows, or a combination thereof (see at least Para 5-9, 22-23, 36-41, 57, 62-63).
As per claim 5, Cullinane teaches a method of claim 1, in which the driving condition component comprises a window defroster, a heater, a cooler, or a windshield wiper (see at least Para 5-9, 22-23, 36-41, 57, 62-63).
As per claim 6, Cullinane teaches a method of claim 1, further comprising deactivating the driving condition component after mitigating the current condition (see at least Para 5-9, 22-23, 36-41, 57, 62-63).
As per claim 7, Cullinane teaches a method of claim 1, in which mitigating the current conditions comprises clearing a windshield of the autonomous vehicle (see at least Para 5-9, 22-23, 36-41, 57, 62-63).
.
Response to Arguments
Applicant's arguments have been considered but are moot in view of new grounds of rejection.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Please refer to from 892 for cited references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.